DETAILED ACTION

1. It is hereby acknowledged that 17/229214 following papers have been received and placed of record in the file: Remark date 04/13/21  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

.”Specification
4.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.  Claim1-20 objected to because of the following informalities: Claims 1, 9, 10, 11 discloses “…each of the first DCI and the second DCI that indicates whether the UL shared channel comprises initially transmitted data… “, it is unclear what is meant by having both DCIs used for UL shared channel consisting of initially transmitted data.  The claim discloses“….a first uplink (UL) shared channel that is scheduled by the first DCI and transmission of a second UL shared channel that is scheduled by the second DCl….”. It is unclear where there is support for these limitations with multiple DCIs are explained in the specification.  Appropriate correction is required.


Double Patenting
6.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,012,982.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to downlink control information for controlling uplink shared channel.  The main difference is while instant application explains UL shared channel based on a reference value that is configured for timing for transmitting a UL shared channel, U.S. Patent 11,012,982 explains DCI includes HARQ types. This is an obvious modification which can be for determination of the number of repeating or scheduling UL transmissions, and can reduce latency.     

Instant Application (17/229214)                		   U.S. Patent (US 11,012,982) 

1. A terminal comprising: a receiver that receives first downlink control information (DCI) for scheduling initial transmission and second DCI for scheduling retransmission; and a processor that controls transmission of a first uplink (UL) shared channel that is scheduled by the first DCI and transmission of a second UL shared channel that is scheduled by the second DCl, wherein the processor controls the transmission of the first UL shared channel and the transmission of the second UL shared channel based on a reference value that is configured for timing for transmitting a UL shared channel based on information provided through higher layer signaling, and wherein the processor controls transmission of the second UL shared channel in response to information included in each of the first DCI and the second DCI that indicates whether the UL shared channel comprises initially transmitted data.
2. The terminal according to claim 1, wherein the processor further controls a maximum number of processes used for retransmission control of the first UL shared channel and the second UL shared channel based on the reference value.
3. The terminal according to claim 1, wherein: the first DCI includes a first process number field indicating a process number that is assigned to the first UL shared channel; the second DCI includes a second process number field indicating a process number that is assigned to the second UL shared channel; and 76 a bit length of each of the first process number field and the second process number field is a fixed value that does not vary with a maximum number of processes used for retransmission control of the first UL shared channel and the second UL shared channel, respectively.
5. The terminal according to claim 1, wherein the processor further controls retransmission of the UL shared channel by using synchronous Hybrid Automatic Request (HARQ) or asynchronous HARQ, depending on the reference value.
1. A terminal comprising: a receiver that receives downlink control information (DCI); and a processor that controls transmission of a physical uplink shared channel (PUSCH) that is scheduled by the DCI, wherein the processor controls the transmission of the PUSCH based on a reference value that is configured for timing for transmitting the PUSCH based on information provided through higher layer signaling, the DCI includes a Hybrid Automatic Repeat Request (HARQ) process number field indicating a process number that is assigned to the PUSCH, and a bit length of the HARQ process number field is a fixed value that does not vary with a maximum number of HARQ processes, and wherein the processor controls retransmission of the PUSCH in response to information included in the DCI that indicates whether the PUSCH comprises initially transmitted data.


The remaining current application’s claims are similar to patent application’s claims.  

Examiner’s Note:
For allowance consideration of claims 1-20 applicant would also need to submit a terminal disclaimer.   

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 


Zhang (WO2013022751) explains HARQ-ACK transmission on two antenna ports (P, [POP,]) may be supported for PUCCH. The UE may use PUCCH resource (lst,k,p) or (2nd,1,p) for transmission of HARQ-ACK in subframe n on antenna port p, where nPUCCH PUCCH a PDSCH transmission indicated by the detection of a corresponding PDCCH in subframe n - 4, or for a PDCCH indicating downlink SPS release in subframe n - 4 , the UE may use (2nd,1,p=p 0 ) _ 2nd (1) for antenna port , _ p 0 if such a PDCCH is received from a PUCCH CCE + PUCCH second eNB/cell and use n(1st,k,p=p 0 ) - 1st + (k) for antenna port P _ PO if such a PUCCH CCE PUCCH PDCCH is received from a first eNB/cell or the first and second eNBs/cells, where 1st and nCCE 2nd are the number of the first CCE (e.g., lowest CCE index used to construct the PDCCH) nCCE used for transmission of the corresponding DCI assignment in a first and second eNB/cell respectively and Nr() and N(k) are configured by higher layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478